   Case 2:18-cv-00962-MHT-CSC Document 41 Filed 03/31/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


OTIS SHANNON,                      )
                                   )
     Petitioner,                   )
                                   )           CIVIL ACTION NO.
     v.                            )             2:18cv962-MHT
                                   )                  (WO)
WARDEN W. WOODS,                   )
                                   )
     Respondent.                   )

                               OPINION

    Pursuant to 28 U.S.C. § 2241, petitioner, a federal

inmate, filed this lawsuit seeking habeas relief.                   This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the petition

be dismissed as moot.          There are no objections to the

recommendation.        After    an     independent     and    de    novo

review    of   the   record,   the     court    concludes    that      the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 31st day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
